Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ASLAM A. JAFFERY  on 3/19/2021.
The application has been amended as follows:         
1. 	(Currently Amended) An apparatus comprising: 
one or more processors, wherein prior to a display stream and one or more patterns embedded in the display stream reaching a display unit coupled to a computing device, the one or more processors to:

initiate pattern detection of the one or more patterns by analyzing a frame of the one or more frames, and gather one or more observations relating to the frame, wherein the frame is added to a memory buffer and parsed into a plurality of portions, wherein each portion is assigned a signature and analyzed for facilitating gathering of the one or more observations such that the plurality of portions represent a plurality of signed tiles, and wherein the one or more observations relating to the one or more frames are gathered by analyzing one or more portions of the plurality of portions; 
continuously poll the one or more patterns and match the one or more patterns with the one or more observations, wherein the one or more patterns include malicious patterns or beneficial patterns, wherein the observation include one or more light or color arrangements within the frame, wherein the one or more arrangements include a sequence of flashing lights, a contrasting pattern of colors, and a combination of colors; 
confirm a match between a pattern of the one or more patterns and an observation of the one or more observations
transmit an alert relating to the pattern to the computing device such that the alert relating to the pattern includes a malicious pattern, wherein the pattern is regarded as having the malicious pattern when a sequence of matches to the pattern over a number of consecutive frames for a period of time. 
2. 	(Cancelled) 
3. 	(Cancelled) 
4. 	(Previously Presented) The apparatus of claim 1, wherein the alert comprises one or more of a textual warning, a video alert, and an audio signal, wherein the alert is presenting at a display unit coupled to the computing device, wherein the alert is based on user preferences. 
5. 	(Cancelled) 
6. 	(Previously Presented) The apparatus of claim 1 , wherein the one or more processors are further to confirm no match is found between the one or more patterns and the one or more observations, and wherein, in response to no match, and forward the frame to the display device. 
7. 	(Cancelled) 
8. 	(Cancelled) 
9. 	(Currently Amended) A method comprising: 
prior to a display stream and one or more patterns embedded in the display stream reaching a display unit coupled to a computing device, the method comprising:

initiate, by the processing device, pattern detection of the one or more patterns by analyzing a frame of the one or more frames to gather one or more observations relating to the frame, wherein the frame is added to a memory buffer and parsed into a plurality of portions, wherein each portion is assigned a signature and analyzed for facilitating gathering of the one or more observations such that the plurality of portions represent a plurality of signed tiles, and wherein the one or more observations relating to the one or more frames are gathered by analyzing one or more portions of the plurality of portions; 
continuously polling, by the processing device, the one or more patterns, and matching of the one or more patterns with the one or more observations, wherein the one or more patterns include malicious patterns or beneficial patterns, wherein the observation include one or more light or color arrangements within the frame, wherein the one or more arrangements include a sequence of flashing lights, a contrasting pattern of colors, and a combination of colors; 
confirming, by the processing device, a match between a pattern of the one or more patterns and an observation of the one or more observations; and 
transmitting, by the processing device, an alert relating to the pattern to the computing device such that the alert relating to the pattern includes a malicious pattern, wherein the pattern is regarded as having the malicious pattern when a sequence of matches to the pattern over a number of consecutive frames for a period of time. 

11.	(Cancelled) 
12.	(Previously Presented) The method of claim 9, wherein the alert comprises one or more of a textual warning, a video alert, and an audio signal, wherein the alert is presenting at a display unit coupled to the computing device, wherein the alert is based on user preferences. 
13. 	(Cancelled) 
14. 	(Previously Presented) The method of claim 9, wherein confirming further comprises confirming no match is found between the one or more patterns and the one or more observations, and wherein, in response to no match, forwarding the frame to the display device. 
15. 	(Cancelled)
16. 	(Cancelled) 
17. 	(Cancelled) 
18. 	(Cancelled) 
19. 	(Cancelled) 
20. 	(Cancelled) 
21. 	(Cancelled) 

detect the  display stream bound for the display unit, wherein the display stream includes one or more frames; 
initiate, by the processing device, pattern detection of the one or more patterns by analyzing a frame of the one or more frames, and gathering one or more observations relating to the frame, wherein the frame is added to a memory buffer and parsed into a plurality of portions, wherein each portion is assigned a signature and evaluated for facilitating gathering of the one or more observations such that the plurality of portions represent a plurality of signed tiles, and wherein the one or more observations relating to the one or more frames are gathered by analyzing one or more portions of the plurality of portions; 
polling the one or more patterns including malicious patterns or beneficial patterns, and matching the one or more patterns with the one or more observations, wherein the observation include one or more light or color arrangements within the frame, wherein the one or more arrangements include a sequence of flashing lights, a contrasting pattern of colors, and a combination of colors; 
confirming a match between a pattern of the one or more patterns and an observation of the one or more observations; and 
matches to the pattern over a number of consecutive frames for a period of time. 
23. 	(Cancelled) 
24.	(Cancelled) 
25.	(Previously Presented) The machine-readable medium of claim 22, wherein the alert comprises one or more of a textual warning, a video alert, and an audio signal, wherein the alert is presenting at a display unit coupled to the computing device, wherein the alert is based on user preferences. 
26. 	(Cancelled) 
27. 	(Previously Presented) The machine-readable medium of claim 22, wherein the operations further comprise confirming no match is found between the one or more patterns and the one or more observations, and wherein, in response to no match, forwarding the frame to the display device. 
28. 	(Cancelled) 
29. 	(Cancelled)
Allowable Subject Matter
Claims 1, 4, 6, 9, 12, 14, 22, 25, 27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140201126 A1	Methods and Systems for Applications for Z-numbers
US 20130162902 A1	SYSTEM AND METHOD FOR VERIFICATION OF MEDIA CONTENT SYNCHRONIZATION
US 20110243459 A1	METHODS AND APPARATUS TO DETECT DIFFERENCES BETWEEN IMAGES
US 20110102446 A1	Graphics processing systems
US 20100266215 A1	VARIABLE-STRIDE STREAM SEGMENTATION AND MULTI-PATTERN MATCHING
US 20080192523 A1	APPARATUS AND METHOD TO DETECT PATTERNS IN DATA
US 20060153296 A1	Digital video signature apparatus and methods for use with video program identification systems
US 6771885 B1	Methods and apparatus for recording programs prior to or beyond a preset recording time period
US 6771316 B1	Method and apparatus for selectively altering a television video signal in real-time

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.